     Case 1:19-cr-00082-DAD-BAM Document 73 Filed 06/11/20 Page 1 of 2
                                                                 (SPACE BELOW FOR FILING STAMP ONLY)
 1

 2   Roger S. Bonakdar, #253920
 3   2344 TULARE ST., SUITE 301
     FRESNO, CALIFORNIA 93721
 4   PHONE (559) 495-1545
     FAX (559) 495-1527
 5   Attorney for DEFENDANT, KELO WHITE
 6                           IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
 7
     UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00082-DAD-BAM
 8

 9                                 Plaintiff,            STIPULATION AND ORDER
                                                         REGARDING MODIFICATION OF
10                           v.                          LOCATION MONITORING CONDITION
                                                         OF PRETRIAL RELEASE AS TO KELO
11   KELO WHITE,                                         WHITE
                                  Defendant.
12

13

14          TO THIS COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

15          The Government (United States of America) by and through Melanie Alsworth,

16   Assistant United States Attorney and Defendant Kelo White (“Mr. White”), by and through his

17   counsel, Roger S. Bonakdar of the Bonakdar Law Firm, hereby stipulate and agree as follows:

18          WHEREAS Mr. White has been under Pretrial Supervision since April 2019. With the

19   exception for time participating in residential drug treatment, Mr. White has been subject to

20   Electronic Monitoring, since his release in April 2019.

21          WHEREAS Defendant has remained in contact with Pretrial Services and has been

22   compliant with all terms and conditions of his pre-trial release.

23          WHEREAS Mr. White has successfully completed a 90-day residential drug treatment

24   program, and since that time has had all clean drug tests. Mr. White continues to participate in

25   outpatient substance abuse counseling on a regular basis.

26          WHEREAS Mr. White has had no instances of violations of his terms of release/in

27   home incarceration.
28

                                            1
             STIPULATION RE MODIFICATION OF LOCATION MONITOR CURFEW; ORDER
     Case 1:19-cr-00082-DAD-BAM Document 73 Filed 06/11/20 Page 2 of 2
 1            WHEREAS it has been recommended by Mr. White’s Pretrial Release Officer, Mr.

 2   Darryl Walker, agreed between the Government and counsel for Mr. White that the Location

 3   Monitoring condition of Mr. White’s pretrial release be removed due to his compliance with

 4   the conditions of his release.

 5            IT IS HEREBY STIPULATED that the Location Monitoring condition of Mr. White’s

 6   pretrial release be removed due to his compliance with the conditions of his release.

 7            IT IS FURTHER STIPULATED that all prior conditions of pretrial release not

 8   modified by this stipulation remain in full force and effect.

 9            IT IS SO STIPULATED:

10   Dated: June 9, 2020                                   McGREGOR W. SCOTT

11                                                         United States Attorney

12                                                   By: /s/ Melanie L. Alsworth

13                                                         MELANIE L. ALSWORTH

14                                                         Assistant United States Attorney

15   Dated: June 9, 2020                                   BONAKDAR LAW FIRM

16                                                    By: /s/ Roger S. Bonakdar

17                                                          ROGER S. BONAKDAR

18                                                          Attorney for Defendant

19                                                          KELO WHITE

20

21
     IT IS SO ORDERED.
22

23   Dated:     June 11, 2020                                        /s/   Sheila K. Oberto       .
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26

27
28

                                             2
              STIPULATION RE MODIFICATION OF LOCATION MONITOR CURFEW; ORDER
